IN THE SUPREME COURT OF THE STATE OF NEVADA


                      LOREN RAYMOND FOLLETT,                                No. 67143
                      Appellant,
                      vs.
                      THE STATE OF NEVADA; AND                                   FILED
                      ROBERT LEGRAND, WARDEN,
                                                                                  MAR 1 7 2016
                      LOVELOCK CORRECTIONAL
                      CENTER, NEVADA DEPARTMENT OF
                      CORRECTIONS,
                      Respondents.

                                              ORDER OF AFFIRMANCE
                                  This is an appeal from an order of the district court denying a
                      postconviction petition for a writ of habeas corpus. Second Judicial
                      District Court, Washoe County; Jerome M. Polaha, Judge.
                                  On appeal from the denial of his April 21, 2014, petition,
                      appellant first argues that the district court erred in denying his claims
                      that the trial court had erred in failing to instruct the jury that a
                      reasonable but mistaken belief in consent is a defense to sexual assault
                      and in allowing the State's expert to give testimony regarding delayed
                      reporting of sexual assault. This court considered and rejected these
                      claims on direct appeal. See Follett v. State, Docket No. 60784 (Order of
                      Affirmance, May 15, 2013). Those holdings are the law of the case, which
                      "cannot be avoided by a more detailed and precisely focused argument
                      subsequently made after reflection upon the previous proceedings."     Hall
                      v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975). Appellant has failed
                      to demonstrate that those holdings are "so clearly erroneous" as to
                      warrant departing from them.     Tien Fu Hsu v. County of Clark, 123 Nev.
625, 631, 173 P.3d 724, 729 (2007) (quoting Clem v. State, 119 Nev. 615,
                      620, 81 P.3d 521, 525 (2003)).
SUPREME COURT
        OF
     NEVADA


(0) 1947A c414V44:9
                                                                                    --O?SE
                             Appellant next argues that the district court erred in denying
                 his claims of ineffective assistance of trial and appellate counsel. To prove
                 ineffective assistance of counsel, a petitioner must demonstrate that
                 counsel's performance was deficient in that it fell below an objective
                 standard of reasonableness, and resulting prejudice such that there is a
                 reasonable probability that, but for counsel's errors, the outcome of the
                 proceedings would have been different.       Strickland v. Washington, 466
U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d
504, 505 (1984) (adopting the test in Strickland); see also Kirksey v. State,
                 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Both components of the
                 inquiry must be shown.      Strickland, 466 U.S. at 697. Claims must be
                 supported by specific factual allegations that, if true and not repelled by
                 the record, would entitle a petitioner to relief. Hargrove v. State, 100 Nev.
498, 502, 686 P.2d 222, 225 (1984).
                             First, appellant argues that trial counsel was ineffective for
                 failing to interview witnesses despite a clear duty to investigate.
                 Appellant has failed to demonstrate deficiency or prejudice. For the
                 events where there were witnesses, appellant has not demonstrated that
                 counsel was objectively unreasonable in not interviewing the witnesses
                 because the discrepancies in appellant's and the victim's testimony were
                 minor. As to the beginning of the disagreement, both appellant and the
                 victim testified that they were alone, so there were no witnesses.
                 Moreover, appellant's bare claim does not indicate that he was prejudiced,
                 because he fails to indicate what the witnesses would have said or show
                 how their testimony would have resulted in a different outcome at trial.
                 See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004). We
                 therefore conclude that the district court did not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                            Second, appellant argues appellate counsel was ineffective for
                failing to contact the jurors after trial to learn what happened to cause
                them to move from hung to a unanimous guilty verdict. Appellant has
                failed to demonstrate deficiency or prejudice. Appellant has not
                demonstrated that counsel was objectively unreasonable where the
                general rule is that jurors may not impeach their own verdict.        See Meyer
                v. State, 119 Nev. 554, 562, 80 P.3d 447, 454 (2003). Moreover, appellant's
                bare claim does not indicate that he was prejudiced, because he fails to
                state what the jurors would have said or how it would have resulted in a
                reasonable probability of success on appeal. We therefore conclude that
                the district court did not err in denying this claim.
                            Third, appellant argues appellate counsel was ineffective for
                failing to file a reply brief. Appellant has failed to demonstrate deficiency
                or prejudice. Whether to file a reply brief is discretionary.         See NRAP
                28(c) ("The appellant may file a brief in reply." (emphasis added)).
                Further, appellant has not identified any new matter that the State raised
                in its answering brief such that a reply brief would have been appropriate.
                See id. ("A reply brief. . . must be limited to answering any new matter set
                forth in the opposing brief."). Moreover, appellant's bare claim does not
                indicate what the reply brief should have said or how it would have
                resulted in a reasonable probability of success on appeal. We therefore
                conclude that the district court did not err in denying this claim.
                             Finally, appellant argues that cumulative error warrants a
                reversal of his conviction. As this claim was not raised below, we need not
                consider it on appeal in the first instance.     See Davis v. State, 107 Nev.
600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by Means
                v. State, 120 Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004).

SUPREME COURT
     OF
    NEVADA
                                                       3
(0) 947A   e
                            For the foregoing reasons, we conclude that appellant's claims
                 lack merit, and we
                            ORDER the judgment of the district court AFFIRMED.



                                                              ik---ICLA    di—et\      ,J.
                                                           Hardesty
                                                                     751
                                                                     fil
                                                                    AWL,               , J.
                                                           Saitta


                                                                                        J.
                                                           Pickering




                 cc: Hon. Jerome M. Polaha, District Judge
                      Kenneth J. McKenna
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e